t c memo united_states tax_court william c stearman iii petitioner v commissioner of internal revenue respondent docket nos filed date william c stearman iii pro_se donna b read for respondent memorandum opinion vasquez judge these cases are before the court on respondent’s motions to dismiss for failure to state a claim upon which relief could be granted and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and continued background by notice dated date the court set this case for trial at the court’s dallas texas session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you attached to this notice was the court’s standing_pretrial_order on date in docket no respondent filed a motion to dismiss for failure to state a claim upon which relief could be granted and to impose a penalty under sec_6673 petitioner failed to appear at the call of these consolidated cases at the call of petitioner’s cases in docket no respondent orally moved the court to dismiss for failure to state a claim upon which relief could be granted and to impose a penalty under sec_6673 discussion rule b requires that a petition filed in this court shall contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax or penalties in dispute rule b further continued procedure on date the court granted respondent’s motion to consolidate requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error 123_tc_213 78_tc_646 any issue not raised in the pleadings is deemed to be conceded rule b funk v commissioner supra jarvis v commissioner supra pincite n 73_tc_736 further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court rule a ward v commissioner tcmemo_2002_147 the court also may dismiss a case and enter a decision against a taxpayer for his failure properly to prosecute or to comply with the rules of this court rule b ward v commissioner supra we agree with respondent that petitioner has failed to state a claim upon which relief can be granted see funk v commissioner supra pincite furthermore petitioner failed to properly prosecute his case accordingly we shall dismiss petitioner’s cases and enter decisions sustaining respondent’s determinations rule sec_34 sec_123 funk v commissioner supra pincite sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner attached to his petition in docket no a six-page letter replete with tax-protester rhetoric asserting there is no such thing as an income_tax and containing arguments regarding the 16th amendment on date petitioner filed in docket no a status report stating upon receipt of the answer petitioner respectfully declines to animate the person capacity or usage proposed by respondent and he is content to await notice of any sua sponte activity relevant to this matter on date in docket no the court lodged respondent’s objection to petitioner’s request for admissions which respondent attached to his objection on date pursuant to rule the court ordered we note that petitioner’s requests included ‘taxpayer’ means fiduciary ‘united states’ is a federal_corporation and ‘united states of america’ is another federal_corporation petitioner to file his request for admissions petitioner failed to do so on date the court lodged in both dockets a document entitled probable cause affidavit with attached exhibits pca which petitioner had submitted to the court the pca alleged various criminal acts taken by the court objected to the tax_court rules requested production of a tax_court judge and contained interrogatories directed to a tax_court judge on date petitioner filed status reports in both dockets the status reports contain disrespectful and vulgar statements directed to the court and we shall not repeat them herein that same day in docket no petitioner filed a response to respondent’s motion to dismiss for failure to state a claim upon which relief could be granted and to impose a penalty under sec_6673 several of the documents filed or lodged with the court by petitioner contain the heading united_states tax_court a federal_corporation committing criminal acts under disguise of providing professionally incompetent arbitration services while doing business in ‘this state’ via a tax exemption_certificate petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by thi sec_4 we note that on the response petitioner also listed docket no for filing purposes this docket number was crossed out and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude that in both dockets petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay although there were some minor differences between the frivolous and dilatory actions taken in each docket prior to consolidation petitioner’s actions in both dockets merit similar penalties accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty in docket no and a dollar_figure penalty in docket no to reflect the foregoing appropriate orders of dismissal and decisions will be entered
